


110 HR 3738 IH: Earmark Reform Act of 2007
U.S. House of Representatives
2007-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3738
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2007
			Mr. Gingrey (for
			 himself, Mr. Akin,
			 Mr. Bishop of Utah,
			 Mrs. Blackburn,
			 Mr. Coble,
			 Mr. Cole of Oklahoma,
			 Mr. Everett,
			 Mr. Feeney,
			 Mr. Fortuño,
			 Mr. Garrett of New Jersey,
			 Mr. Goode,
			 Mr. Hensarling,
			 Mr. Kline of Minnesota,
			 Mr. Kuhl of New York,
			 Mr. Linder,
			 Mr. Miller of Florida,
			 Mrs. Musgrave,
			 Mr. Poe, and
			 Mr. Ryan of Wisconsin) introduced the
			 following bill; which was referred to the Committee on Rules, and in addition to
			 the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Congressional Budget Act of 1974 to set a
		  cap on allocated funds for earmarks.
	
	
		1.Short titleThis Act may be cited as the
			 Earmark Reform Act of 2007.
		2.Cap on allocated funds
			 for earmarksSection 302 of
			 the Congressional Budget Act of 1974 is amended by adding at the end the
			 following new subsection:
			
				(h)Earmark
				allocation cap
					(1)Further division
				of amountsIn the Senate and in the House of Representatives, the
				amounts allocated to the Committees on Appropriations under subsection (a)
				shall be further divided to establish an allocation of—
						(A)$14,500,000,000 of
				total new budget authority and total outlays for earmarks in appropriation
				measures for the first fiscal year of the first concurrent resolution on the
				budget to which this subsection applies; and
						(B)an amount of total new budget authority and
				total outlays for earmarks in appropriation measures for the first fiscal year
				of each ensuing concurrent resolution on the budget equal to one percent of
				total new budget authority and total outlays allocated to such committees under
				subsection (a) for that fiscal year.
						(2)Division by
				membership
						(A)In
				generalThe $14,500,000 of new budget authority and outlays shall
				be equally divided among each Member of the House of Representatives and each
				Senator.
						(B)Further
				adjustment of allocations and suballocationsWhenever a Member or
				Senator chooses not to request the full amount of new budget authority and
				outlays allocated to that Member or Senator for earmarks for a fiscal year, the
				subsection (a) allocation to the applicable Committee on Appropriations shall
				be reduced accordingly and that committee shall adjust its subsection (b)
				suballocation accordingly.
						(3)Point of
				orderIt shall not be in order in the House of Representatives or
				the Senate to consider any bill, joint resolution, or amendment if—
						(A)the enactment of
				such bill or resolution as reported;
						(B)the adoption and
				enactment of such amendment; or
						(C)the enactment of
				such bill or resolution in the form recommended in such conference
				report,
						would
				cause the applicable allocation of new budget authority or outlays made under
				paragraph (1) or (2) for a fiscal year to be exceeded.(4)DefinitionAs
				used in this Act, the term earmark shall have the meaning given
				to the term congressional earmark in clause 9(d) of rule XXI of
				the Rules of the House of Representatives, except that it shall only apply to
				provisions carried in an appropriation measure or report language respecting
				any such
				measure.
					.
		3.Effective
			 dateThe amendment made by
			 this Act shall apply to the first fiscal year beginning in the first calendar
			 year beginning after the date of enactment of this Act and to subsequent fiscal
			 years.
		
